HAWTHORNE, Justice.
Appellant Bernice Jackson, charged in a bill of information with possessing and keeping for sale intoxicating liquors containing more than 6 per cent alcohol by .volume for beverage purposes in DeSoto Parish, Louisiana, contrary to an ordinance of the police jury of that parish, was tried, convicted, and sentenced to imprisonment for six months. From this conviction and sentence she has appealed to this court. Since appellant was tried for a misdemean- or and sentenced to a term of imprisonment which does not exceed six months, this court is without appellate jurisdiction under the provisions of- Article 7, Section 10, of our Constitution.
For the reasons assigned, the appeal of the defendant Bernice Jackson is dismissed.